     Case 2:20-cv-10188-CAS-RAO Document 13 Filed 04/09/21 Page 1 of 4 Page ID #:41



 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                No. 2:20-10188-CAS (RAOx)
11
                 Plaintiff,                    CONSENT JUDGMENT OF FORFEITURE
12
                       v.
13
      ONE NANJING HANYOO AUTOMATIC
14    CAPSULE FILLING MACHINE, MODEL
15    NJP GL-18C,

16               Defendant.

17

18          Plaintiff United States of America (“the government”) and
19    Claimant Wholesale Kings, LLC, through its President Eric Morford
20    (“Morford”), have made a stipulated request for the entry of this
21    Consent Judgment, resolving this action in its entirety.
22          The Court, having considered the stipulation of the parties, and
23    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
24          1.   This Court has jurisdiction over the subject matter of this
25    action and the parties to this Consent Judgment of Forfeiture.
26          2.   The Complaint for Forfeiture states a claim for relief
27    pursuant to 21 U.S.C. § 881(a)(9).
28    ///
     Case 2:20-cv-10188-CAS-RAO Document 13 Filed 04/09/21 Page 2 of 4 Page ID #:42



 1          3.    Notice of this action has been given and published as
 2    required by law.     All potential claimants to the defendant One
 3    Nanjing Hanyoo Automatic Capsule Filling Machine, Model NJP GL-18C
 4    (“defendant”) other than Morford are deemed to have admitted the
 5    allegations of the Complaint for Forfeiture to be true with respect
 6    to the defendant.     The allegations set out in the Complaint are
 7    sufficient to establish a basis for forfeiture.
 8          4.    Within thirty (30) days after this Consent Judgment of
 9    Forfeiture is entered, Morford shall pay the United States of America
10    $4,000.000, which shall be the substitute res for the defendant.            The
11    $4,000.00 shall be paid via a cashier’s check payable to the “United
12    States Marshals Service” (or in any other manner agreed to in writing
13    by the United States Attorney’s Office following the entry of this
14    Consent Judgment of Forfeiture) and delivered to the Assistant United
15    States Attorney who executed the stipulation for entry of judgment
16    (or such other Assistant United States Attorney as designated in
17    writing by the United States Attorney’s Office following the entry of
18    this Consent Judgment of Forfeiture).
19          5.    Should Morford timely make the $4,000.00 payment in full
20    and in the manner provided by the Consent Judgment of Forfeiture, the
21    money paid shall be forfeited to the United States, no other right,
22    title or interest shall exist therein, the government shall dispose
23    of the funds according to law, and the United States of America shall
24    release the defendant personal property to Morford.          The USMS shall
25    contact Morford to arrange for release of the defendant personal
26    property.    If Morford does not make arrangements to retrieve the
27    defendant personal property within 60 days of such USMS contact and
28    actually retrieve the defendant personal property, the defendant

                                              2
     Case 2:20-cv-10188-CAS-RAO Document 13 Filed 04/09/21 Page 3 of 4 Page ID #:43



 1    personal property shall be deemed abandoned, and all right, title and
 2    interest in the defendant personal property shall be forfeited to the
 3    United States, which shall dispose of the property according to law,
 4    unless the USMS and Morford agree otherwise in writing.
 5          6.   Specifically, should Morford fail to timely make the
 6    $4,000.00 payment in full and in the manner provided by this Consent
 7    Judgment of Forfeiture, the following shall apply:
 8               a.    The United States of America shall file a statement
 9    which provides that Morford has failed to timely make the $4,000.00
10    payment in full and in the manner provided by this Consent Judgment
11    of Forfeiture.
12               b.    The United States of America shall have judgment as to
13    the interests of Morford and all other potential claimants as to the
14    defendant, which shall be condemned and forfeited to the United
15    States of America and disposed of by the United States of America in
16    accordance with law.
17          7.   There was reasonable cause for the seizure of the defendant
18    and institution of these proceedings.        This judgment shall be
19    construed as a certificate of reasonable cause pursuant to 28 U.S.C.
20    § 2465.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///

                                              3
     Case 2:20-cv-10188-CAS-RAO Document 13 Filed 04/09/21 Page 4 of 4 Page ID #:44



 1          8.   Morford did not substantially prevail in this action, and
 2    the parties hereto shall bear their own attorney fees and costs.
 3     Dated: April 9, 2021
 4

 5
                                         HON. CHRISTINA A. SNYDER
 6
                                         UNITED STATES DISTRICT JUDGE
 7

 8    Presented by:

 9    TRACY L. WILKISON
      Acting United States Attorney
10    BRANDON D. FOX
      Assistant United States Attorney
11    Chief, Criminal Division
      STEVEN R. WELK
12    Assistant United States Attorney
      Chief, Asset Forfeiture Section
13

14      /s/Brent A. Whittlesey
      BRENT A. WHITTLESEY
15    Assistant United States Attorney

16    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                              4
